Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



2.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claim(s) 1, 10 recite(s) limitation “ removing duplicate page data from among page data stored in a first memory; comparing page data remaining after the removing with page data pre-stored in a second memory; selectively removing the duplicate page data depending on whether the duplicate page data is located in a hot cluster of the second memory as a result of the comparison; and generating a snapshot image based on page data remaining after the selective removing”, which, under BRI, can be performed as mental steps with paper and pencil. The first memory and second memory can be two log books to record information where duplicate pages are removed from the first log book and then compare the pages with the pages of the second log book to remove further duplicate pages when the second log book has duplicate page data in hot area (i.e., non-priority area). The new log book entry can be generated (i.e., snapshot generation) based on the first and second memory’s remaining page data. These steps can be performed in mind and/or paper pencil.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.



For claims 2 and 11, RAM and flash is recited as the type of memory. These memories are well known in the art for their associated benefits. However, these particular types of memories are generic in nature and do not contribute to significantly more. 

For claim 3, hash value calculation, duplicate detection and storing location information in a table can be performed using paper/pencil. 

For claim 4, logical address and physical addresses are two different addressing that uses two different technique, which can also be performed using paper/pencil. 

For claim 5, claim recites cluster management is a high level of generality and does not explicitly mention what type of cluster. Therefore, cluster can be a group of pages in log book. The determining step and location information storing can be performed in paper/pencil. 



For claim 7, designation hot block/cluster can be performed with paper/pencil by a check mark in the log book. 

For claim 8, compression is a mathematical process that can be performed in paper pencil (although lengthy) and the pages can be allocated to the compressed information. This is an abstract idea. 

For claim 9, storing in the second log book is an abstract idea. 

For claim 12, comparing pages, incrementing use counter, designating hot block can be performed in human mind or paper/pencil. The counter is an indication how many times a page is repeated. Additionally, designation hot block can be performed with paper/pencil by a check mark in the log book. The controller is recited in high level of generality. Accordingly, claim recites an abstract idea. 

For claim 13, designation hot block/cluster can be performed with paper/pencil by a check mark in the log book. 



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 8-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US Patent 8332600) in view of Nakata (US Patent Application Publication 2017/0116087).

For claim 1, Ito et al teach A method for controlling a digital device (Fig 1 – Fig 7)the method comprising: comparing page data remaining with page data pre-stored in a second memory (P-VOL 22 in Fig 1 A is the first memory and D-VOL 23 in Fig 1A is the second memory; tables of Fig 3 are based on comparison of page data of P-VOL and D-VOL; lines 35-45 of col 5); selectively removing the duplicate page data depending on whether the duplicate page data is located in a hot cluster of the second memory as a result of the comparison (Fig 4 is the method that generates various tables so that D-VOL pages are not duplicated; lines 20-25 of col 5 “prevent differential data from being stored in duplication in the D-VOL 23”; generating a snapshot image based on page data remaining after the selective removing (lines 25-36 of col 1; snapshot is generated based on P-VOL and D-Vol). 

Ito et al do not teach that the pages of P-VOL is removed when pages are duplicated. Only the pages of D-VOL are deleted when the pages are duplicated (Fig 7). The pages of P-VOL are always written (S423 and S424 in Fig 4). Therefore, Ito does not teach the following limitations: 
Removing duplicate page data from among page data stored in a first memory 

Nakata teaches a system/method where volume data is prevented to be duplicated by using a map ([0064] – “prevent vol 1 to vol 3 data from being duplicated”; [0065] mention about duplication check; [0062]-[0065] mention the complete deduplication). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teaching of Ito and Nakata, since removal of pages from P-VOL in Ito using the technique mentioned in Nakata will increase the storage capability. Use of a mapping table to indicate the redundant pages (as used in Nakata) is much more storage efficient than keeping redundant duplicate data. This enhances further performance because memory space is free to use for other storage of data. The cited 

For claim 2, cited art does not mention that P-VOL and D-VOL belong to RAM and flash. RAM and flash memory are well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use RAM and flash because RAM is faster and flash is a persistent storage. Both have associated benefits. 

For claim 3, Ito, hash value of P-VOL is created in Fig 3B and hash value is considered to determine the page duplication (lines 25-30 of col 10) and mapping information is stored in  table  133 and Cow table 131 as explained in S417 and S419 in Fig 4. However, these steps removes the duplicate page data in the D-VOL, or the second memory. The same technique can be applied to first memory as Nakata uses logical to physical mapping in Fig 5 to perform deduplication of first volume. The hash value calculation is a well known technique to perform the duplication detection. The detected duplicated pages can be identified by hash comparison in table 132. This is within the scope of ordinary skill in the art. 



For claim 5, Ito, step S416 in Fig 4 performs the matching hash between P-VOL and D-VOL.  When duplicated (i.e., hot cluster), S419 tracks the D-VOL address and increment reference counter (i.e., location information). 

For claim 8, cited art does not mention about compression. Examiner takes official notice that compression is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to compress the page data since compressed data takes less space to be store. 

For claim 9, Nakata Fig 4 shows the snapshot creation. Snapshot is an image that can be stored in any memory including second memory including the D-VOL. 

For claim 10, Ito et al teach A digital device (Fig 1 – Fig 7) comprising: a first memory (P-VOL 22 in Fig 1B) and a second memory (D-VOL 23 in Fig 1A); a controller configured to generate snapshot image (Fig 2), wherein the controller is configured to:  compare page data remaining with page data pre-stored in a second memory (P-VOL 22 in Fig 1 A is the first memory and D-VOL 23 in Fig 1A is the second memory; tables of Fig 3 are based on comparison of page data of P-VOL and D-VOL; selectively remove the duplicate page data depending on whether the duplicate page data is located in a hot cluster of the second memory as a result of the comparison (Fig 4 is the method that generates various tables so that D-VOL pages are not duplicated; lines 20-25 of col 5 “prevent differential data from being stored in duplication in the D-VOL 23”; lines 25-40 of col 6 mention about deleting duplication data from D-VOL based on comparison; the hot cluster is the one for which reference counter in Fig 3 is 2 or more (i.e., duplicate exists); lines 25-35 of col 10; both Fig 4 and Fig 6 use reference counter to perform deduplication S419 and S615); and generate a snapshot image based on page data remaining after the selective removing (lines 25-36 of col 1; snapshot is generated based on P-VOL and D-Vol). 

Ito et al do not teach that the pages of P-VOL is removed when pages are duplicated. Only the pages of D-VOL are deleted when the pages are duplicated (Fig 7). The pages of P-VOL are always written (S423 and S424 in Fig 4). Therefore, Ito does not teach the following limitations: 
Removing duplicate page data from among page data stored in a first memory 

Nakata teaches a system/method where volume data is prevented to be duplicated by using a map ([0064] – “prevent vol 1 to vol 3 data from being duplicated”; [0065] mention about duplication check; [0062]-[0065] mention the complete deduplication). Nakata Fig 4 shows the snapshot creation. Snapshot is an image that can be stored in any memory including second memory including the D-VOL. 



For claim 11, cited art does not mention that P-VOL and D-VOL belong to Ram and flash. RAM and flash memory are well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use RAM and flash because RAM is faster and flash is a persistent storage. Bothe have associated benefits. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished 





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186